MEMORANDUM**
Maria Guadalupe Gonzalez Corona, her husband Gildardo Rene Sanchez Martinez and their daughter, Anghell Berenic Nathalee Sanchez Gonzalez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their application for cancellation of removal. We dismiss the petition for review.
The petitioners’ contention that the BIA violated their due process rights by disregarding their evidence of hardship to their United States citizen daughter is not supported by the record and does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[traditional abuse of discretion challenges recast as alleged due process violations do not constitute color-able constitutional claims that would invoke our jurisdiction.”).
We do not consider whether the petitioners established ten years of continuous physical presence, because their failure to establish the requisite hardship is dispositive. See 8 U.S.C. § 1229b(b)(l); Romero-Torres v. Ashcroft, 327 F.3d 887, 889 (9th Cir.2003) (noting that an applicant must establish continuous physical presence, good moral character and hardship to qualify for relief).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.